           Case 1:20-cv-05213-MKV Document 24 Filed 08/10/20 Page 1 of 1


                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT
                                                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                              DOC #:
 KATIE HOLMES,                                                                DATE FILED: 8/10/2020

                              Plaintiff,
                                                                   1:20-cv-05213-MKV
                      -against-
                                                                        ORDER OF
 XO GLOBAL LLC F/K/A XOJET SALES                                        DISMISSAL
 LLC,

                              Defendant.

MARY KAY VYSKOCIL, United States District Judge:

         It having been reported to this Court by the Parties that this case has been settled, it is

hereby

         ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by September 10, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                        _________________________________
Date: August 10, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
